387 F.2d 144
UNITED STATES of America by Ramsey Clark, Acting Attorney General, Appellee,v.Roy Elder McKOY and Patricia McKoy d/b/a Belvoir Restaurant, Appellants.
No. 11650.
United States Court of Appeals Fourth Circuit.
Argued November 7, 1967.
Decided December 4, 1967.

Frank M. McCann, Lynchburg, Va., for appellants.
Monica Gallagher, Attorney, Department of Justice (John Doar, Asst. Atty. Gen., Frank E. Schwelb and Alvin Hirshen, Attorneys, Department of Justice, on brief), for appellee.
Before HAYNSWORTH, Chief Judge, and WINTER and CRAVEN, Circuit Judges.
PER CURIAM:


1
The appellants, the operators of a restaurant, attack the constitutionality of Title II of the Civil Rights Act of 1964 under the First, Fifth, Sixth, Ninth, Tenth and Thirteenth Amendments to the Constitution of the United States. Heart of Atlanta Motel, Inc. v. United States, 379 U.S. 241, 85 S.Ct. 348, 13 L.Ed.2d 258 and Katzenbach v. McClung, 379 U.S. 294, 85 S.Ct. 377, 13 L.Ed.2d 290, they say, did not dispose of the grounds of attack advanced here.


2
Those decisions of the Supreme Court, generally upholding the constitutionality of the Act, are binding upon this subordinate court, however. We are not at liberty to consider the novel contentions made here, however interesting they might be academically, for, whether or not they were asserted in the Supreme Court, the definitive decisions of that court control the result here.


3
Affirmed.